Title: Thomas Jefferson to Robert Patterson, 13 October 1815
From: Jefferson, Thomas
To: Patterson, Robert


          
            Dear Sir
            Monticello Oct. 13. 15.
          
          A long absence from home must apologise for my delay in acknoleging your favor of Aug. 25. and thanking you for your attention to the time piece. the best method of packing it would be to wrap it in one or more coarse striped woollen blankets (commonly called Dutch blankets) place it in a well jointed case, and if the case could be covered with oil cloth it would be still safer from moisture; for it will come up the river I live on in an open boat. the blankets and oil cloth will be worth their cost when here. mr Vaughan has a small balance of mine in his hands, and will be so good, on sight of this letter, as to pay all expences of package, drayage Etc. it is to be sent by sea to Richmond, addressed to Messrs Gibson & Jefferson my correspondents there, who will pay freight and charges and forward it to me.—you once mentioned to me an artificial horison of your invention, for the use of the Sextant, or Borda’s Circular instrument. that of the fluid quicksilver is so troublesome both to carry, and use that if any workman in Philadelphia makes yours, I should be glad to get one, and will remit the cost thro’ mr Vaughan.I should think a convenient and correct one might be made of a piece of polished metal platina, for instance, or the mixt metal of the telescopic specula, or even of common glass mirror, with cross spirit levels bedded at the sides thus  such an one would admit very ready adjustment when deranged, would be easily portable and used. however this is one of the things appearing easy in theory but all but impracticable in fact. I have no doubt but yours is best. I salute you with affection and respect.
          Th: Jefferson
        